DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MARVIN S. RAYBURN,
                            Appellant,

                                    v.

      PORT ST. LUCIE HOSPITAL FOR BEHAVIORAL HEALTH,
                          Appellee.

                              No. 4D20-1558

                              [May 27, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Barbara W. Bronis, Judge; L.T. Case No. 2007MH000573.

  Marvin Samuel Rayburn, Port Richey, pro se.

  Thomas R. Bakkedahl, State Attorney, and Ryan L. Butler and David
Dodd, Assistant State Attorneys, Fort Pierce, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., WARNER, J., and ROBINSON, MICHAEL A., Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.